Citation Nr: 0934513	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  06-37 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment of unauthorized medical expenses 
incurred for private medical care received on October 8, 2005 
to October 9, 2005, and on October 13, 2005. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran's had active service, reportedly from July 1969 
to October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from two March 2006 decisions of the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  From October 8, 2005 to October 9, 2005, the Veteran 
received medical care at the Tulsa Regional Medical Center 
(now known as OSU Hospital).

2.  On October 13, 2005, the Veteran again received medical 
care at OSU Hospital.

3.  The private medical care received from October 8, 2005 to 
October 9, 2005, and on October 13, 2005, was not authorized 
in advance. 

4.  The private medical care received by the Veteran on 
October 8, 2005 to October 9, 2005, and on October 13, 2005, 
was not provided for a medical emergency and VA facilities 
were found to be available on those dates. 


CONCLUSION OF LAW

The requirements for payment of unauthorized medical expenses 
incurred for private medical care received from October 8, 
2005 to October 9, 2005, and on October 13, 2005, have not 
been met.  38 U.S.C.A. §§ 1725, 1728, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 17.120, 17.1002 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of a letter from the VAMC 
to the Veteran dated in October 2006.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VAMC also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the VAMC or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.  

The Veteran contends that VA should be responsible for the 
medical treatment he received from OSU Hospital from October 
8, 2005 to October 9, 2005, and on October 13, 2005.  He has 
generally contended that he lost 40 pounds in a week or two 
weeks, and felt that he was allergic to a medication 
previously administered at the VAMC.  He testified that he 
felt body aches and had a rash and sought emergent treatment 
on October 8, 2005 at the OSU Hospital because the VA 
outpatient center in Tulsa was closed.  He also reported 
being denied treatment at the Tulsa VAMC on October 13, 2005 
by a staff doctor and sought to have his prescription filled 
at the OSU Hospital instead.

The basic facts of this case are not in dispute.  The Veteran 
sought treatment at the OSU Hospital Emergency Room on 
October 8, 2005 at 9:10 pm.  He complained of body aches and 
a rash.  There was what was thought to be a spider bite found 
on his left thigh.  At the time of treatment, the Veteran 
reported experiencing chills and a fever that began on 
Tuesday, October 4, 2005.  The rash and body aches began on 
October 8, 2005.  The examining personnel could not identify 
the cause of the Veteran's body aches and rash.  The clinical 
impression was noted to be a rash.  It appears as though the 
Veteran was discharged on October 9, 2005.  

On October 13, 2005, the Veteran sought follow-up treatment 
at the OSU Hospital and what this physician identified as an 
abscessed thigh was noted not to have improved.  The Veteran 
reported, however, feeling much better.  The physician 
indicated that the Veteran had a possible tick-borne illness 
and was told to follow-up in 5 to 7 days.  

In January 2006, the Veteran's claim was reviewed by the VA 
clinician who determined that a VA facility was available on 
October 13, 2005, and that this treatment was for a 
nonemergent health consideration of several days duration 
prior to being seen in the private emergency department.

In April 2006, the Veteran's claim was reviewed by the VA 
clinician and the VAMC Chief of Staff who determined that a 
VA facility was available for the Veteran to seek treatment 
on October 8 and 9, 2005, and he had no difficulty breathing.  

In March 2006, the Veteran's claim for payment upon 
authorized private medical care on the dates claimed was 
denied.  The medical administration service based this 
decision on findings that care and services were not rendered 
in a medical emergency of such a nature that delay would have 
been hazardous to life or health and that VA facilities were 
reasonably available to provide care.  

The reimbursement by the VA of certain medical expenses 
incurred by veterans with service-connected disabilities is 
allowed under 38 U.S.C.A. § 1728(a) which provides:  

(a) The Secretary may, under such regulations a the 
Secretary shall prescribe, reimburse veterans 
entitled to hospital care or medical services under 
this chapter for reasonable value of such care or 
services . . . , for which such veterans have made 
payment, from sources other than the department, 
where--

(1) such care or services were rendered in a 
medical emergency of such nature that delay would 
have been hazardous to life or health; 

(2) such care or services were rendered to a 
veteran in need thereof (A) for an adjudicated 
service-connected disability . . . ; and

(3) Department or other Federal facilities were not 
feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, 
wise or practical.  

38 U.S.C.A. § 1728(a).  The Court has observed that, given 
the use by Congress of the conjunction "and" in the 
statute, "all three statutory requirements would have to be 
met before reimbursement could be authorized."  Malone v. 
Gober, 10 Vet. App. 539, 542 (1997).  

A VA facility may be considered as not feasibly available 
when the urgency of the applicant's medical condition, the 
relative distance of the travel involved, or the nature of 
the treatment required makes it necessary or economically 
advisable to use public or private facilities.  See 38 C.F.R. 
§ 17.53.  No reimbursement or payment of services not 
previously authorized will be made when such treatment was 
procured through private sources in preference to available 
Government facilities.  See 38 C.F.R. § 17.130.

When the evidence of record is considered under the laws and 
regulations set forth above, the Board is of the opinion that 
the Veteran is not entitled to payment of unauthorized 
private medical care received from October 8, 2005 to October 
9, 2005, and on October 13, 2005.  The Veteran has asserted 
that VA medical facilities were not feasibly available on 
that date, and he also asserted that he was denied treatment 
on October 13, 2005.  However, VA clinicians and the VAMC 
Chief of Staff reviewed the case in January 2006 and April 
2006, and indicated that VA facilities were indeed available 
on the dates and time medical care was sought by the Veteran.  
The Board appreciates the Veteran's assertions that he was 
denied treatment by Tulsa VAMC personnel on October 13, 2005, 
but there is no clinical evidence of record to confirm the 
Veteran's contentions.  

Even assuming for purposes of this decision that VA medical 
facilities were not feasibly available on that date, there is 
no evidence, beyond the Veteran's lay opinion, that the 
treatment was rendered for a medical emergency of such a 
nature that delay would have been hazardous to life or 
health.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The 
Board has the fundamental authority to decide a claim in the 
alternative.).  While the Veteran is clearly of the opinion 
that the treatment he received from October 8, 2005 to 
October 9, 2005, and on October 13, 2005, was for a medical 
emergency, he can only report symptoms.  

However, he is not qualified to opine as to her own emergent 
status, because as a lay person without medical training, is 
not competent to offer an opinion that requires medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The United States Court of Appeals for Veterans 
Claims (Court) has held that a "medical emergency" is a 
medical question best answered by a physician, see Cotton v. 
Brown 7 Vet. App. 325, 327 (1995), and the only medical 
opinion of record, the ones obtained from the VA clinicians 
and VAMC Chief of Staff on January 2006 and April 2006, 
offering an opinion that the Veteran's treatment was for a 
nonemergent health condition and that VA facilities were 
available.  The physician apparently based his opinion on the 
fact that the fever and chills followed by body aches and 
rash which led to the Veteran's treatment began approximately 
four days prior to arrival on October 8, 2005.  Thus, there 
is no medical evidence which demonstrates that the Veteran 
was seen for a medical emergency from October 8, 2005 to 
October 9, 2005, and on October 13, 2005.  

The VA clinicians and Chief of Staff indicated that VA 
medical facilities were available on the dates the Veteran 
sought private medical treatment.  Additionally, the evidence 
does not demonstrate that the treatment was for a medical 
emergency and that all three requirements of 38 U.S.C.A. § 
1728(a) must be satisfied before reimbursement can be 
authorized.  Therefore, since all three statutory 
requirements for payment of unauthorized medical expenses 
incurred for private medical care, from October 8, 2005 to 
October 9, 2005, and on October 13, 2005, have not been met, 
payment of those expenses is not authorized.  

The Board has also considered whether payment for 
unauthorized medical expenses might be authorized under the 
provisions of 38 U.S.C.A. § 1725 which permits reimbursement 
for the reasonable value of emergency room treatment 
furnished the Veteran in non-VA facilities.  However, 
"emergency treatment" must be provided in a medical 
emergency.  38 U.S.C.A. § 1725(f)(1).  Therefore, since, as 
explained above, the treatment was not for a medical 
emergency, reimbursement is not permitted under 38 U.S.C.A. § 
1725.  


ORDER

Payment of unauthorized medical expenses incurred for private 
medical care received on October 8, 2005 to October 9, 2005, 
and on October 13, 2005, is denied.


____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


